Citation Nr: 0832710	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected right femur 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to a rating in excess of 10 percent for 
residuals of a left clavicle fracture.

9.  Entitlement to a rating in excess of 20 percent for 
residuals of a right femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to September 1985 and from June 1988 to May 1997.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the service connections claims and 
continued the ratings assigned for the service-connected 
right femur and left shoulder disabilities.  In July 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  

During a pre-hearing conference (and for the record at the 
hearing) it was noted that the evidence raised the 
inextricably intertwined issue of service connection for 
asepsis necrosis of the femoral head of the right hip.  That 
matter will be addressed in the remand below.
The issues of entitlement to service connection for a back 
disability and entitlement to a rating in excess of 20 
percent for residuals of a right femur fracture are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

On the record at the July 2008 Travel Board hearing, the 
veteran indicated he was withdrawing his appeals in the 
maters of service connection for bilateral hearing loss, 
hepatitis C, a liver disorder, right and left knee 
disabilities, and a right shoulder disability, and for a 
rating in excess of 10 percent for residuals of a left 
clavicle fracture.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeals in the matters 
of service connection for bilateral hearing loss, hepatitis 
C, a liver disorder, right and left knee disabilities, and a 
right shoulder disorder, and entitlement to a rating in 
excess of 10 percent for residuals of a left clavicle 
fracture, the Board does not have jurisdiction to consider 
such matters.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expressed intent to withdraw the 
foregoing appeals, there is no reason to belabor the impact 
of the Veterans Claims Assistance Act of 2000 (VCAA) in these 
matters.

At the July 2008 Travel Board hearing, the veteran stated 
that he wished to withdraw his appeals seeking service 
connection for bilateral hearing loss, hepatitis C, a liver 
disorder, right and left knee disabilities, and a right 
shoulder disability, and a rating in excess of 10 percent for 
residuals of a left clavicle fracture.  Under 38 U.S.C.A. 
§ 7104(a), the Board has jurisdiction in any matter which 
under 38 U.S.C.A. § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to 
allege error of fact or law in the matter before the Board.  
Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal 
at any time prior to the issuance of a final Board decision 
on the matter.

As the veteran withdrew his appeals in these matters at the 
July 2008 Travel Board hearing, there is no allegation of 
error of fact or law before the Board in the matters.  Hence, 
the Board does not have jurisdiction to consider appeals in 
the matters, and the appeals in the matters must be 
dismissed.


ORDER

As the Board has no jurisdiction in such matters, the appeals 
seeking service connection for bilateral hearing loss, 
hepatitis C, a liver disorder, right and left knee 
disabilities, and a right shoulder disability, and a rating 
in excess of 10 percent for residuals of a left clavicle 
fracture are dismissed without prejudice.


REMAND

At a brief pre-Travel Board hearing conference (and for the 
record at the hearing), it was noted that the evidence of 
record raised a claim of service connection for avascular 
necrosis of the right femoral head.  The record reflects that 
the veteran underwent a VA examination in May 2007.  X-rays 
taken included one showing abnormal right hip contour with 
subarticular sclerosis suggesting avascular necrosis.  The 
impression was avascular necrosis of the right femoral head.  
The examiner noted, in part:

"It is this examiner's opinion that the majority of his 
hip pain is probably coming from the avascular necrosis.  
Due to the significant length of time between his 
accident in 1994 and the onset of the avascular necrosis 
which is at least since his X-rays of 2005 which did not 
show that condition, and the X-rays noted by orthopedic 
consultant in December 2006 did not show that condition, 
that these two conditions are unrelated."

As noted, the veteran submitted additional evidence at the 
hearing.  Included, was a private medical opinion from his 
treating physician, Dr. J. D. C. which states in part:

"Avascular necrosis is a slow and insidious process 
resulting from interrupted blood flow to bone, in this 
case the femoral head.  According to my research on this 
topic, the earliest radiographic abnormality- 
specifically, a crescent sign- does not appear until an 
average of fourteen months following onset of this 
condition.  Such advanced findings as described on this 
individual's plain films do not appear until much later.  
Therefore, the medical evidence documented by the VA 
examiner supports the fact that this avascular necrosis 
had indeed been present for quite some time prior to the 
date that these x-rays were obtained.  This medical 
evidence does not contradict or invalidate a causal 
relationship between the femoral neck fracture and/or 
its instrumental fixation and the ensuing avascular 
necrosis; rather, this is consistent with the elapsed 
time between the original injury and the diagnostic 
findings on x-ray.

Therefore, it is my professional opinion, expressed with 
a reasonable degree of probability and based on the 
information available to me at this time, that [the 
veteran] does indeed have avascular necrosis of his 
right femoral head and that this condition is the direct 
result of the trauma that resulted in his femoral 
fracture, operative fixation of this fracture, and/or a 
combination of these."

The matter of entitlement to service connection for avascular 
necrosis of the right femoral head is inextricably 
intertwined with the matter of the rating residuals of a 
right femur fracture, and must be adjudicated concurrently.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, at the July 2008 hearing, the veteran testified 
that his private family physician informed him that his 
current back disability was due to his service-connected 
femur disability.  He has not been examined by VA to 
determine if such is the case.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedic specialist 
to determine the nature and likely 
etiology of his right hip and back 
disabilities.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  Based on review of 
the record and examination of the veteran, 
the examiner should opine whether it is at 
least as likely as not (a 50% or better 
probability) that the veteran's right hip 
and back disabilities were (a) Caused by 
the accident in service, or (b) Were 
caused or aggravated by (and if so, to 
what degree?) his service- connected femur 
disability.  The examiner must comment on 
(i.e., reconcile the opinion given with) 
the conflicting medical opinions already 
of record regarding the etiology of the 
avascular necrosis of the right femoral 
head and its relationship to the injury in 
service and the service connected right 
femur disability.   

The examiner should also determine the 
current severity of the veteran's 
residuals of a right femur fracture.  
Findings (and associated impairment of 
function) should be described in detail, 
and must specifically include range of 
motion studies.  The examiner must explain 
the rationale for all opinions given.

2.  The RO should then adjudicate the 
claim of service connection for avascular 
necrosis of the right femoral head, and 
readjudicate the remaining claims.  If 
they remain denied the RO should issue an 
appropriate supplemental statement of the 
case (SSOC), and afford the veteran and 
his representative the opportunity to 
respond. The veteran should be informed of 
the determination as to the right hip 
disability, and of his appellate rights 
regarding any adverse determination in 
that matter.  If he files a notice of 
disagreement in that matter, the RO should 
issue a SOC in the matter, and advise him 
that that matter will be before the Board 
only if he timely perfects his appeal in 
the matter.  The veteran and his 
representative have the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


